Title: To Thomas Jefferson from Aaron Haight Palmer, 30 May 1808
From: Palmer, Aaron Haight
To: Jefferson, Thomas


                  
                     Respected Friend
                     
                     New York, 5th. Mo 30th 1808
                  
                  I have taken the liberty to inclose for thy inspection a proof Sheet of the plan of a Work I am about to publish, entitled,—“An Introduction to the Most Useful Modern Languages” consisting of Vocabularies, Dialogues, Familiar phrases and Select Sentences in the English, French, Italian and Spanish Languages.
                  The Work has been approbated by many characters of literary eminence;—and I shall feel myself peculiarly gratified and honoured in being enabled to enroll among its patrons the Chief Magistrate of our country; so eminently distinguished by his patriotic zeal for the advancement of Science and encouragement of our National Literature.
                  Accept the assurances of due deference and respect.
                  
                     Aaron H. Palmer
                     
                  
               